JUDGE Gayle
delivered the opinion of the Court.
In this case the notice of the Comptroller, dated 6th of March, 1824, is, that “ The President, Directors, and Co. of “ the Bank of Mobile are hereby notified that I shall, by the “ Solicitor of the first Judicial Circuit, move for judgment “ against them in the Circuit Court of Mobile County, to be “held’on the second Monday after the fourth Monday in “ March next, for the following Sums, &c.
At the April term, 1824, the Circuit Court rendered a judgment against the President, Directors, and Co., and they now assign here as Error, that the judgment was rendered at the first term, when they were -notified that the mo*291tion would be made at a subsequent term. The Attorney General contends, that the word “ next” refers to the month in which the notice was dated. This interpretation would be contrary to the common understanding of mankind and to' the meaning which the words used have universally obtained. No appearance for the defendants was entered in the Court below.
The judgment must- be reversed.